MEMORANDUM **
Eric Lamont Willoughby appeals from the district court’s judgment and challenges the 12-month-and-one-day term of imprisonment and the two-year term of supervised release imposed upon revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Willoughby contends that his sentence is substantively unreasonable in light of the mitigating factors and the staleness of one of his supervised release violations. The district court did not abuse its discretion in imposing Willoughby’s sentence. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). The court found that Willoughby violated three conditions of supervised release. The sentence is substantively reasonable in light of the statutory sentencing factors and Wil-loughby’s breach of the court’s trust. See 18 U.S.C. § 3583(e); United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.